Citation Nr: 1608472	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, evaluated as noncompensably disabling prior to July 13, 2010, 10 percent disabling from July 13, 2010, and 20 percent disabling from March 27, 2015.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran had active service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, granted service connection for peripheral neuropathy, right lower extremity, and assigned a 0 percent evaluation.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2014; a copy of the hearing transcript is of record.

In November 2014, the Board remanded the claim for further development.

An April 2015 rating decision assigned a 10 percent rating for peripheral neuropathy, right lower extremity from July 13, 2010 and a 20 percent rating from March 27, 2015.  The Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).  Accordingly, future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2014 remand, the Board instructed the AOJ to obtain outstanding treatment records.  Subsequently, the AOJ associated treatment records dated from April 2011 with the electronic claims file.  However, the April 2015 rating decision cites a July 13, 2010 San Antonio VAMC treatment record as the basis for increasing the rating for peripheral neuropathy of the right lower extremity to 10 percent disabling.  Therefore, the Board finds that remand is necessary in order to obtain the Veteran's complete VA treatment records, to specifically include the records of any treatment obtained in July 2010 for peripheral neuropathy. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including the July 13, 2010 San Antonio VAMC treatment record.  Associate the records with the electronic claims file.

2.  Then, the RO should readjudicate the issue on appeal. If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




